Case 2:18-bk-14756-BR      Doc 128 Filed 10/09/18 Entered 10/09/18 13:56:29                 Desc
                             Main Document    Page 1 of 2


 1   TIMOTHY J. YOO (State Bar No. 155531)
     tjy@lnbyb.com
 2   GARY E. KLAUSNER (State Bar No. 69077)
     gek@lnbyb.com                                               FILED & ENTERED
 3   KURT RAMLO (State Bar No. 166856)
     kr@lnbyb.com
 4   LEVENE, NEALE, BENDER, YOO & BRILL L.L.P.                         OCT 09 2018
     10250 Constellation Boulevard, Suite 1700
 5   Los Angeles, CA 90067
     Telephone: (310) 229-1234                                    CLERK U.S. BANKRUPTCY COURT

 6   Facsimile: (310) 229-1244                                    Central District of California
                                                                  BY fortier    DEPUTY CLERK


 7   Attorneys for Heide Kurtz, Chapter 7 Trustee

 8                           UNITED STATES BANKRUPTCY COURT
 9                            CENTRAL DISTRICT OF CALIFORNIA
10                                    LOS ANGELES DIVISION
11
     In re                                          Case No. 2:18-bk-14756-BR
12
     G.H. COOPER PROPERTIES, INC.,                  Chapter 7
13
                                                    ORDER DENYING, WITHOUT
14                                Debtor.           PREJUDICE, CHAPTER 7 TRUSTEE’S
                                                    MOTION TO APPROVE
15                                                  COMPROMISE OF CONTROVERSY
16                                                  Hearing
                                                    Date: September 25, 2018
17                                                  Time: 2:00 p.m.
                                                    Place: Courtroom 1668
18                                                         255 E. Temple Street
                                                           Los Angeles, CA 90012
19

20
21

22

23           On September 25, 2018 at 2:00 p.m., the Chapter 7 Trustee’s Motion to Approve
24   Compromise of Controversy (“Motion”) [Doc 91] came on for hearing before the Honorable
25   Barry Russell, United States Bankruptcy Judge, Courtroom 1668, 255 E. Temple Street, Los
26   Angeles, California 90012. The Trustee appeared through his counsel herein, Kurt Ramlo and
27   Gary E. Klausner of Levene, Neale, Bender, Yoo & Brill L.L.P. Other appearances were noted in
28   the record.
Case 2:18-bk-14756-BR        Doc 128 Filed 10/09/18 Entered 10/09/18 13:56:29            Desc
                               Main Document    Page 2 of 2


 1           Based upon the pleadings, records and documents on file herein, the Court having

 2   considered the Motion as well as the oppositions thereto, and having considered the argument of

 3   counsel, for the reasons stated on the record, it is hereby

 4           ORDERED that the Motion shall be and is hereby denied, without prejudice.

 5

 6                                                   ###

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24   Date: October 9, 2018

25

26
27

28
                                                       2
